DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
Allowable Subject Matter
3.	Claims 1-5, 7-11, and 13-28 are allowed, which re-number as 1-26 (as noted in the previous Notice of Allowance issued on 3/15/2022) .
4.	The following is an Examiner’s statement of reasons for allowance (as set forth in the  previous Notice of Allowance issued on 3/15/2022): 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…a module comprising configuration information to adjust a configuration of the software application, the module being received by the electronic device from a server system over a communication network, wherein the module directs the software application to collect health data describing health of a user of the electronic device, and wherein the module specifies a condition for presenting a user interface comprising an interactive form or survey comprising interactive elements to obtain health information of the user, wherein the condition for presenting the user interface to the user of the electronic device is based on one or more properties of health data for the user; after receiving the module, processing, by the electronic device, the received module to adjust the configuration of the software application at the electronic device, wherein the adjusted configuration changes interactions of the software application with the user of the electronic device to collect health data for the user as directed by the module; after processing the received module, monitoring, by the electronic device, health of the user to generate health data as directed by the module; evaluating, by the electronic device, the health data to determine whether the condition specified by the module is satisfied; based on the evaluating, determining, by the electronic device, that the condition specified by the module for presenting the user interface is satisfied; and in response to determining that the condition is satisfied, providing, by the electronic device, the user interface comprising the interactive form or survey using content specified by the module.…” as limitations recited in as such manners as in independent claim 1, or variants thereof, in all other independent claims.
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-5, 7-11, and 13-28 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192